Exhibit 10.10

FACILITY OPERATING AGREEMENT

BETWEEN

[MICROGY PROJECT ENTITY]

AND

MICROGY O&M, LLC

DATED AS OF NOVEMBER 1, 2006



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

RECITALS    1 1.    Engagement    1    1.1    Engagement of Operator    1    1.2
   Relationship of the Parties    1    1.3    Owner’s Representative    1 2.   
Description of Agreement    2 3.    Term    2 4.    Definitions    2 5.   
Duties of Operator    4    5.1    General    4    5.2    Compliance with
Authorizations    4    5.3    Plant Procedures    4    5.4    Plant Manager    5
   5.5    Personnel    5    5.6    Maintenance    5    5.7    Compliance with
Laws, Permits, Licenses and Leases    6    5.8    Security    6    5.9    Safety
   6    5.10    Procurement of Equipment, Supplies and Services    6    5.11   
Warranties    6    5.12    Reporting Obligations    6    5.13    Notice of
Defaults    7    5.14    Communication of Certain Events    7    5.15    Records
and Books    7    5.16    Emergencies    7    5.17    Environmental Matters    8
6.    Independence    8 7.    Warranty Responsibility    8    7.1    Operator
Warranties    8    7.2    Limitations    9 8.    Operating Expenses; Budgets   
9    8.1    Proposed Operating Budget    9    8.2    Approved Operating Budget
   9    8.3    Major Maintenance Budget    9    8.4    Adherence to Budget    9
9.    Additional Obligations of Owner    10 10.    Operating and Maintenance
Fees; Billing and Payment    10    10.1    Payments to Operator    10    10.2   
Billing    10    10.3    Third Party Billing    10    10.4    Errors in Billing
   10    10.5    Records    10 11.    Taxes    10 12.    Operator’s
Representations    11

 

- i -



--------------------------------------------------------------------------------

   12.1    Organization    11    12.2    Authorization and Enforceability    11
   12.3    No Violation of Laws or Agreements    11    12.4    Consents    11
13.    Owner’s Representations    11    13.1    Organization    11    13.2   
Authorization and Enforceability    11    13.3    No Violation of Laws or
Agreements    11    13.4    Consents    12 14.    Indemnification    12    14.1
   By Operator    12    14.2    By Owner    12    14.3    Procedures Relating to
Indemnification    12 15.    Insurance Coverage    13    15.1    Owner    13   
15.2    Operator    13 16.    Engagement of Third Parties    13 17.   
Limitation of Liability    14    17.1    General Limitation    14    17.2   
Limitation of Liability to Third Parties    14    17.3    No Special, Indirect
or Consequential Damages    14    17.4    No Liability for Latent Defects    14
18.    Termination    14    18.1    Termination for Breach    14    18.2   
Liability Upon Termination for Breach    14    18.3    Remedies at Law and in
Equity    15 19.    Access to Facility    15 20.    Past Due Amounts    15 21.
   Notices    15 22.    Further Assurances    16 23.    Dispute Resolution    16
   23.1    General    16    23.2    Arbitration    16 24.    Force Majeure    16
25.    Proprietary Technology    17 26.    General Provisions    18    26.1   
Governing Law    18    26.2    Counterparts; Facsimile Signatures    18    26.3
   Headings    18    26.4    Amendment    18    26.5    Assignment    18    26.6
   Successors and Assigns    19    26.7    Other Persons    19    26.8    Waiver
   19    26.9    Not for Benefit of Third Parties    19    26.10    Attorneys’
Fees    19

 

- ii -



--------------------------------------------------------------------------------

FACILITY OPERATING AGREEMENT

THIS FACILITY OPERATING AGREEMENT is made as of                          , 2006
(the “Agreement”), by and between [MICROGY PROJECT ENTITY], a [limited liability
company/limited partnership] duly organized and validly existing under the laws
of the State of Texas (“Owner”), and MICROGY O&M, LLC, a limited liability
company duly organized and validly existing under the laws of the State of
Delaware (“Operator”).

RECITALS:

A. Owner owns or has contracted to purchase an anaerobic digester facility and
related gas conditioning equipment located or to be located in the Town of
                    , County of                     , State of Texas, which will
extract and refine combustible biogas from the waste streams of dairy and/or
swine operations and/or byproducts from the food industry (the “Facility”); and

B. The Facility has been or will be designed, constructed and operated as an
integrated system, and Owner will sell refined natural gas produced by the
Facility; and

C. Owner desires to engage Operator to, and Operator desires to, operate,
maintain and manage the Facility under the terms and conditions set forth
herein.

NOW, THEREFORE, in consideration of the promises and the mutual covenants and
benefits contained herein, and intending to be legally bound, Owner and Operator
hereby agree as follows:

1. Engagement.

1.1 Engagement of Operator. Subject to receipt of all required regulatory
approvals, and effective upon the completion of construction, Owner hereby
engages Operator as an independent contractor to operate, maintain and manage
the Facility pursuant to the terms of this Agreement and authorizes Operator to
perform all acts necessary or appropriate to so operate, maintain and manage the
Facility, and Operator hereby accepts such engagement and agrees to perform such
services, all in accordance with the terms and conditions and subject to the
limitations set forth in this Agreement.

1.2 Relationship of the Parties. Operator shall perform and execute the
provisions of this Agreement as an independent contractor. Neither Operator nor
its employees, subcontractors or agents shall be deemed to be the agents,
servants or employees of Owner.

1.3 Owner’s Representative. Owner is currently an Affiliate of Operator, and has
no employees. Operator shall act on behalf of Owner with respect to all matters
contemplated by this Agreement for so long as Owner is an Affiliate of Operator
and owns the Facility. From and after any Triggering Event, Owner shall appoint
a representative (the “Owner’s Representative”) who shall be authorized to act
on behalf of Owner, with whom Operator may consult at all reasonable times, and
whose instructions, requests and decisions shall be binding upon Owner as



--------------------------------------------------------------------------------

to all matters pertaining to this Agreement and the performance of the parties
hereunder. Thereafter, Owner shall give notice to Operator of the appointment
and identity of the Owner’s Representative as soon as reasonably possible after
the execution of this Agreement, and shall thereafter provide Operator at least
fourteen (14) days notice of the appointment and identity of any replacement
Owner’s Representative.

2. Description of Agreement. This Agreement consists of this Facility Operating
Agreement itself and the Schedule and Exhibits attached hereto, which documents
shall comprise the entire understanding and agreement between Owner and Operator
regarding the subject matter hereof and supersede all other understandings,
agreements and representations (oral or written) made or dated prior to the date
hereof.

3. Term. The term of this Agreement (the “Term”) shall commence on the
Commencement Date (defined below) and shall continue for a period of fifteen
(15) years from such date; provided, however, that (a) the term of this
Agreement shall be automatically extended for up to three (3) successive
five-year periods, unless either party gives the other party written notice at
least sixty (60) days prior to the expiration of the initial period or any
renewal period of its intention not to renew this Agreement, (b) the term hereof
may be extended by mutual agreement of Owner and Operator executed in writing,
and (c) the term hereof shall be subject to earlier termination in accordance
with Section 18 of this Agreement.

4. Definitions. The following definitions apply for the purposes of this
Agreement:

“AAA” shall mean the American Arbitration Association.

“Affiliate” of any person shall mean any other person which, directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with such person.

“Approved Operating Budget” shall have the meaning ascribed on such term in
Section 8.2.

“Authorizations” shall mean the agreements, licenses or permits necessary for
the operation of the Facility that are listed on Exhibit B to this Agreement.

“Commencement Date” shall mean the date on which Operator shall commence to
perform its obligations under this Agreement, which shall be the date upon which
Owner receives title to the Facility.

“Dispute” shall have the meaning ascribed to such term in Section 23.1.

“Environmental Laws” shall mean any Laws regarding the protection of human
health or the environment, including but not limited to the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (42 U.S.C. §§
9601 et seq.), the Solid Waste Disposal Act, 42 U.S.C. §§ 6991-6991i, the Toxic
Substances Control Act, 15 U.S.C. § 2605(e), applicable Texas environmental law,
and the rules, regulations and policies promulgated

 

- 2 -



--------------------------------------------------------------------------------

thereunder, including those promulgated by the United States Environmental
Protection Agency, the Texas Department of Natural Resources or any other
government agency having appropriate jurisdiction.

“Expenses” shall have the meaning ascribed to such term in Section 10.1(a).

“Facility” shall have the meaning ascribed to such term in the recitals to this
Agreement.

“Force Majeure” shall have the meaning ascribed to such term in Section 24.

“Hazardous Materials” shall mean any material defined as a hazardous substance,
pollutant or contaminant under the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 (42 U.S.C. §§ 9601 et seq.), or any
material defined as a regulated substance within the meaning of the Solid Waste
Disposal Act, 42 U.S.C. §§ 6991-6991i, or any material defined as solid waste or
hazardous waste under the Solid Waste Disposal Act, 42 U.S.C. §§ 6901-6991i, or
any material regulated under Section 6(e) of the Toxic Substances Control Act,
15 U.S.C. § 2605(e), or any material defined as solid waste, hazardous waste,
hazardous substance, regulated waste, acute hazardous waste, pollutant, or
substance acutely hazardous to public health, safety or the environment under
applicable Texas environmental law, and the rules, regulations and policies
promulgated thereunder, or any other substance determined to be harmful to human
health or the environment by the United States Environmental Protection Agency,
the Texas Commission on Environmental Quality or any other government agency
having appropriate jurisdiction.

“Laws” shall mean all federal, state and local laws, regulations, ordinances,
codes, orders and directives of any governmental body or office or agent
thereof, and all permits, licenses and governmental standards, applicable to the
Facility or its operations, including, but not limited to, those pertaining to
employment, health, safety and the environment.

“Losses” shall have the meaning ascribed to such term in Section 14.1.

“Operator” shall have the meaning ascribed to such term in the Preamble.

“Owner” shall have the meaning ascribed to such term in the Preamble. From and
after a Triggering Event, Owner shall mean any person who succeeds to Owner’s
rights and responsibilities under this Agreement.

“Owner’s Representative” shall have the meaning ascribed to such term in
Section 1.3.

“Plant Manager” shall have the meaning ascribed to such term in Section 5.4.

“Plant Procedures” shall mean the schedules and procedures to which Operator
shall adhere in the performance of the operation and maintenance services
hereunder, to be established in accordance with Section 5.3.

 

- 3 -



--------------------------------------------------------------------------------

“Proposed Operating Budget” shall have the meaning ascribed to such term in
Section 8.1.

“Prudent Operating Practices” shall mean good engineering practices commonly
applicable to the operation and maintenance of privately owned anaerobic
digesters and gas scrubbing equipment in the United States that are similar to
the Facility in size, location and output.

“Term” shall have the meaning ascribed to such term in Section 3.

“Third Party Claim” shall have the meaning ascribed to such term in
Section 14.3.

“Third Party Expenses” shall mean all expenses for goods provided or services
performed by third parties at Owner’s direction in connection with the operation
and maintenance of each Facility in accordance with the terms of this Agreement.

“Triggering Event” shall mean any event as a result of which the Owner ceases to
be an Affiliate of the Operator or ceases to own the assets comprising and
related to the Facility, including in connection with the enforcement of a
security interest as contemplated by Section 26.5(b).

5. Duties of Operator. At all times during the Term, Operator shall conduct and
supervise the day-to-day operation, maintenance and management of the Facility.
Operator shall perform its duties consistent with the following covenants:

5.1 General. Operator shall:

(a) operate the Facility consistent in all material respects with the
requirements of (i) this Agreement, (ii) the Plant Procedures, (iii) all Laws,
and (iv) Prudent Operating Practices; and

(b) maintain, keep and preserve the Facility and all properties required for the
operation and maintenance of the Facility in all material respects in good
repair, working order and operating condition.

5.2 Compliance with Authorizations. Operator shall manage and operate the
Facility in a manner consistent in all material respects with the operational
obligations of Owner under the Authorizations.

5.3 Plant Procedures. Operator shall create and submit to Owner a manual of
Plant Procedures before the Commencement Date, which manual shall include the
following:

(a) general safety policies and procedures for the Facility;

(b) a general description of the preventive maintenance program for the
Facility; and

 

- 4 -



--------------------------------------------------------------------------------

(c) system procedures and detailed plant procedures for the Facility.

(d) All drawings and operations and maintenance manuals.

The Plant Procedures shall be prepared (i) in compliance with all applicable
Laws, (ii) in accordance with Prudent Operating Practices, and (iii) consistent
with this Agreement, the Authorizations and all manuals and instructions
relating to the Facility and the equipment therein which have been provided to
Operator by Owner.

Operator may prepare and deliver to Owner from time to time a draft or
modification to the Plant Procedures that the Owner or Operator may deem
necessary in its performance of its services hereunder.

5.4 Plant Manager. Operator shall appoint a “Plant Manager” (and any replacement
thereof), who shall be the person that shall be considered the chief supervisory
officer for the Operator at the Facility. The Plant Manager (or his delegate)
shall have responsibility for operational control and maintenance of the
Facility on a day-to-day basis, and the Plant Manager, or his or her designee,
shall be available each day during the year. Owner understands and agrees that
the Plant Manager may also have plant manager or other responsibilities for
Operator on other projects, and that the Plant Manager is not required to be
available on a full time basis, or to be present at the Facility on a daily
basis. The Plant Manager will represent Operator to Owner with respect to all
matters relating to Operator’s obligations hereunder.

5.5 Personnel. Operator shall employ (either directly or through contract) and
supervise the operating and maintenance personnel for the Facility and shall
maintain an effective work force, as Operator, in its sole discretion, deems
required to operate the Facility twenty-four hours a day, seven days a week.
Operator shall hire sufficient employees and/or agents and provide such training
as Operator deems necessary or appropriate to carry out its obligations under
this Agreement. Owner understands and agrees that said work force may also have
responsibilities to Operator on other projects, and that said work force is not
required to be present at the Facility on a full time or daily basis. Operator
shall determine and shall be solely responsible for any and all of Operator’s
employment policies and procedures, including, but not limited to, recruiting,
hiring, discharge, promotion and expense reimbursement, except the Owner may ban
personnel from the Facility for inappropriate actions (i.e. drugs, safety,
harassment, flagrant non-cooperation, etc.). When required by applicable Laws,
Operator shall employ licensed personnel when licensed personnel are required in
the jurisdiction. Operator shall perform all of the foregoing responsibilities
in accordance in all material respects with the Plant Procedures.

5.6 Maintenance. Subject to any required Approved Operating Budget, Operator
shall implement and maintain appropriate maintenance management systems for
preventive and ordinary maintenance of the Facility, including inventory
control, equipment maintenance history, and preventive maintenance schedules and
programs (such preventive maintenance to meet equipment manufacturers’
specifications).

 

- 5 -



--------------------------------------------------------------------------------

5.7 Compliance with Laws, Permits, Licenses and Leases. Operator shall perform
its obligations hereunder in a manner consistent in all material respects with
the Facility’s continued compliance with all Laws, warranties, permits, leases,
licenses, easements and other agreements relating to the real property on which
the Facility is situated, or with respect to the operation of any of the
personal property which is part of the Facility, and of which Operator is made
aware by Owner (by the furnishing of copies thereof to Operator). If reasonably
requested by Owner, Operator shall, at Owner’s expense (i) assist Owner in
obtaining and renewing all government permits, licenses and approvals required
for operation and maintenance of the Facility and (ii) assist Owner in filing
each report, notice and other communication which is required to be filed with
any governmental agency.

5.8 Security. Operator shall initiate and maintain reasonable security
precautions and programs to protect the Facility and all tools and materials
stored thereon from theft, vandalism, fire and other casualty.

5.9 Safety. Operator shall initiate and maintain reasonable safety precautions
and programs necessary to comply in all material respects with all applicable
safety laws and other safety requirements to prevent injury to persons or damage
to property on, about, or adjacent to the Facility. Operator shall use
reasonable efforts to eliminate or abate safety hazards created or otherwise
resulting from the performance of its services hereunder.

5.10 Procurement of Equipment, Supplies and Services. Operator, at Owner’s
expense, shall procure an initial inventory of spare parts and all replacement
and maintenance materials, equipment, chemicals, and supplies necessary for the
operation of the Facility in accordance with its obligations hereunder and as
otherwise budgeted for, and shall provide or obtain from third parties, all
services necessary to operate the Facility. All materials reimbursed by Owner
shall become Owner’s property and may be used solely in connection with the
Facility.

5.11 Warranties. Operator shall use its commercially reasonable efforts to
secure from vendors, suppliers and subcontractors, for Owner’s benefit, such
warranties and guarantees as may be available regarding supplies, equipment and
services purchased for the Facility, and shall assign to Owner any and all
applicable warranties. Operator shall render reasonable assistance to Owner for
the purpose of preserving and enforcing such warranties and guarantees, as well
as any other warranties or guarantees of which Owner is a beneficiary regarding
the Facility, and shall notify Owner of any claims under such warranties of
which it becomes aware during the performance of its obligations hereunder.

5.12 Reporting Obligations. From and after a Triggering Event, Operator shall
report to, and consult with, Owner regarding the operation of the Facility on a
reasonable basis, and, within 15 days of the end of each calendar month
commencing with the first full calendar month following the Commencement Date,
shall provide Owner with a monthly written operating report, which shall
include, but not be limited to, the following matters:

(a) Gas production and deliveries;

 

- 6 -



--------------------------------------------------------------------------------

(b) substrate/waste deliveries and usage;

(c) major maintenance activities;

(d) safety statistics; and

(e) notices received of violations of environmental compliance from any
governmental agency or authority, which shall also be separately and promptly
reported to owner or Owner’s Representative by telephone and facsimile
transmission.

5.13 Notice of Defaults. From and after any Triggering Event, Operator shall
immediately notify Owner of any event, condition or omission known to Operator
that is or would (with or without the passage of time, the giving of notice or
both) be a breach or default by any party under any Authorization, and shall
immediately send to Owner any notice of default received from any supplier or
any party to an Authorization. If such event, condition or omission is or may
become a breach or violation of an Authorization by Owner, Operator shall
reasonably assist and cooperate with Owner to cure or mitigate such event,
condition or omission, give such advice and recommendations as Owner may
reasonably request, and follow such reasonable instructions as Owner may give,
all at Owner’s expense, except to the extent said breach or violation is due to
a breach of this Agreement by Operator.

5.14 Communication of Certain Events. From and after any Triggering Event,
Operator shall communicate to Owner, both orally and in writing as soon as
possible after the event, regarding all significant operating and maintenance
events, including, but not limited to, all forced and unscheduled outages,
partial or full load restrictions due to equipment unavailability and any other
events or causes which may, in Operator’s reasonable judgment, jeopardize
personnel or property or result in the unavailability of major equipment at the
Facility.

5.15 Records and Books. Operator shall maintain records and books of account,
reflecting financial transactions regarding the operation and maintenance of the
Facility; shall retain such information for a minimum of three years; and, from
and after any Triggering Event, shall make such records (other than personal
records specific to individuals) available for inspection by Owner during normal
business hours upon reasonable prior notice. From and after any Triggering
Event, Operator shall maintain the confidentiality of all financial information
pertaining to Owner and the Facility.

5.16 Emergencies. Notwithstanding anything to the contrary set forth herein, in
the event there exists (a) an emergency with respect to the operation or
maintenance of the Facility which presents a risk of injury to persons or damage
to any property on, about or adjacent to the Facility or (b) a situation
requiring immediate action which threatens the continuous operation of the
Facility in accordance with the terms of this Agreement, Operator shall be
entitled to take all such immediate action as may be reasonably necessary to
eliminate or abate the effects of such emergency, without first consulting with
any Owner’s Representative. Except in the case of an emergency resulting from
Operator’s negligent or intentional act or omission, Owner shall reimburse
Operator for all reasonable costs, expenses and obligations incurred in taking
such action in accordance with Section 10.1 hereof, provided that, from and
after any Triggering

 

- 7 -



--------------------------------------------------------------------------------

Event, Operator shall immediately notify Owner of any such emergency and
promptly provide Owner with a reasonably detailed explanation for any action
taken in response thereto and the cost thereof.

5.17 Environmental Matters. Owner and Operator acknowledge and agree that,
during the operation of the Facility and the performance by Operator of its
obligations hereunder, (i) Owner will at all times and for all purposes remain
the owner of the Facility, and (ii) Hazardous Materials will be used, generated,
manufactured, stored, produced discharged, transported, handled by, on, under or
about the Facility or its vicinity. Notwithstanding anything else set forth
herein to the contrary, except with respect to materials, equipment, chemicals
and supplies that Operator brings on to a Facility site, at no time during the
performance of any services or obligations hereunder shall Operator be deemed to
be the owner of or to otherwise have any title to any Hazardous Materials so
used, generated, manufactured, stored, produced, discharged, transported,
handled or released on, within or near the Facility. Owner agrees to indemnify,
defend and hold harmless Operator and its employees, affiliates, officers,
directors and controlling persons from and against any and all Losses (as
defined in Section 14.1) which arise out of, relate to, result from or occur by
reason of any allegation, claim, assertion or threat by any third party as to
Operator’s liability under any Laws relating to the environment or Hazardous
Materials as a result of Operator’s operation of the Facility on behalf of Owner
hereunder or ownership of or interest in any Hazardous Materials, subject to the
indemnification procedures set forth in Section 14.3 hereof, except if such
Losses are due solely and directly to the gross negligence or willful misconduct
of Operator or relate to materials, equipment, chemicals and supplies that
Operator brings on to a Facility site. The indemnification provided for in this
Section 5.18 shall not be subject to the limitations on indemnification set
forth in Section 17 of this Agreement.

6. Independence. Both parties acknowledge that Operator may enter into a
separate agreement with providers of goods and services to the Facility. Such
agreements shall be completely independent of this Agreement.

7. Warranty Responsibility.

7.1 Operator Warranties. Operator warrants that all operating, maintenance and
management services provided under this Agreement shall be performed in all
material respects in accordance with Prudent Operating Practices and as
necessary to preserve all manufacturers’ warranties and insurance coverages and
to comply with any and all Authorizations for operation of the Facilities,
provided that Operator has received written notification of same pursuant to
Section 5.7. Operator shall re-perform, at Owner’s written request made within
thirty (30) days of discovery of a nonconforming service, all services required
to be performed hereunder which are determined not to conform to the foregoing
warranty. Operator shall provide the labor, engineering, supervision, tools and
materials necessary to effect such nonconforming services consistent with
Owner’s reasonable requirements. Owner may undertake to remedy the nonconforming
service and in such case Operator shall reimburse Owner for all reasonable costs
incurred thereby.

 

- 8 -



--------------------------------------------------------------------------------

7.2 Limitations. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, OPERATOR MAKES
NO REPRESENTATIONS, COVENANTS, WARRANTIES OR GUARANTEES, EXPRESS OR IMPLIED,
INCLUDING ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE, ALL OF WHICH ARE SPECIFICALLY DISCLAIMED. OWNER’S EXCLUSIVE REMEDIES,
AND OPERATOR’S ONLY OBLIGATIONS, ARISING OUT OF OR IN CONNECTION WITH THE
PERFORMANCE OF SERVICES HEREUNDER BY OPERATOR, WHETHER BASED ON CONTRACT,
WARRANTY, TORT (INCLUDING NEGLIGENCE), STRICT LIABILITY OR OTHERWISE, SHALL BE
THOSE STATED IN SECTIONS 7.1 OR 14.1 HEREOF.

8. Operating Expenses; Budgets.

8.1 Proposed Operating Budget. From and after any Triggering Event, no later
than September 1st of each year, Operator shall prepare and submit to Owner a
proposed budget (“Proposed Operating Budget”) for the operation of the Facility
for the ensuing calendar year beginning January 1st. The Proposed Operating
Budget shall set forth all of the labor, direct materials and service costs that
Operator anticipates will be necessary for the operation of the Facility, both
(i) during the ensuing year and (ii) during the succeeding four years, all
within the scope of Operator’s obligations hereunder and as determined in
accordance with Exhibit A to this Agreement. Each Proposed Operating Budget
shall be based on reasonable methods of operating and maintaining the Facility
consistent with Prudent Operating Practices, which will enable Operator to
perform its obligations under this Agreement and which incorporates the
allowances, costs and fees set forth in Exhibit A hereto.

8.2 Approved Operating Budget. Any required Proposed Operating Budget shall be
reviewed by the Owner and revised with the Operator as needed prior to the
Commencement Date thereof and annually prior to January 1st of each year during
the term of the Agreement. Upon approval by the Owner, each Proposed Operating
Budget shall become the “Approved Operating Budget” for the Facility.

8.3 Major Maintenance Budget. Notwithstanding anything in this Article 8 to the
contrary, from and after any Triggering Event, the Facility shall have a budget
for major maintenance that is based upon the major maintenance requirements and
schedule for the Facility, as recommended by the manufacturer of the major
components of the Facility, and as approved by the Owner (the “Major Maintenance
Budget”). The Major Maintenance Budget shall be incorporated into and made a
part of any required Approved Operating Budget for the Facility.

8.4 Adherence to Budget. Operator shall use its commercially reasonable efforts
to operate and maintain the Facility in accordance in all material respects with
its obligations hereunder consistent with the then-current Approved Operating
Budget, if any. If Operator comes to believe that any operating or maintenance
budget category within the Approved Operating Budget for the Facility will be
exceeded in any month by more than fifteen percent (15%), Operator shall notify
Owner of such belief in writing on or before the 15th day of the ensuing month.

 

- 9 -



--------------------------------------------------------------------------------

9. Additional Obligations of Owner. In addition to all other obligations of
Owner set forth in this Agreement, from and after any Triggering Event, Owner
shall be responsible for the following activities, each to be at Owner’s
expense: (a) procuring and maintaining in effect the Authorizations; (b) filing
any air quality monitoring reports and other reports required to be filed with
applicable federal, state and local governmental authorities with respect to the
operation of the Facility; and (c) delivering to Operator true, correct and
complete copies of all executed Authorizations, and all amendments thereto.

10. Operating and Maintenance Fees; Billing and Payment.

10.1 Payments to Operator. Except for Third Party Expenses paid directly by
Owner, Owner shall pay, in the manner set forth herein, (i) all reasonable costs
and expenses for operation and maintenance services (which, after a Triggering
Event, shall be set forth in an Approved Operating Budget), and (ii) after a
Triggering Event, reasonable operation and maintenance expenses in excess of any
Approved Operating Budget (provided that Operator notifies Owner of such
expenses in excess of any Approved Operating Budget in compliance with
Section 8.4 herein), in each case as determined in accordance with Exhibit A
attached hereto (“Expenses”).

10.2 Billing. On or before the tenth (10th) day of each calendar month, Operator
shall send a statement to Owner an invoice itemizing labor, material and service
costs for Expenses incurred during the preceding calendar month for the
Facility. Owner shall pay such invoice within thirty (30) days after receipt of
each such invoice.

10.3 Third Billing Party. All Third Party Expenses arising from contracts
negotiated directly by Owner with third parties shall be billed to Owner
directly by such third-party contractor.

10.4 Errors in Billing. If either party hereto shall find at any time within 14
months after the date of any payment hereunder that there has been an overcharge
or undercharge, the party finding the error shall promptly notify the other
party in writing. In the event of an undercharge, Owner shall pay the amount due
within sixty (60) days of the date of the notice of error. In the event of an
overcharge, Operator shall refund the overpayment to Owner within sixty
(60) days of the date of the notice of error.

10.5 Records. Each party shall have the right, at its sole expense during normal
business hours, to examine the other party’s records to the extent necessary to
verify the accuracy of any statement, charge, notice or computation made
hereunder.

11. Taxes. Owner shall pay any real or personal property taxes assessed against
Operator in connection with Operator’s provision of services to Owner under this
Agreement, Owner shall reimburse Operator for the entire amount of such tax, and
Operator and Owner shall meet to negotiate in good faith methods by which the
relationship herein provided may be restructured (and this Agreement amended) to
eliminate or reduce the payment of such tax, consistent with the intent of this
Agreement.

 

- 10 -



--------------------------------------------------------------------------------

12. Operator’s Representations. Operator hereby represents and warrants to Owner
as follows:

12.1 Organization. Operator is a limited liability company, duly organized,
validly existing and in good standing under the laws of the State of Delaware,
and is authorized to do business in the State of Texas. Operator has all
requisite power and authority to enter into this Agreement and perform its
obligations hereunder.

12.2 Authorization and Enforceability. The execution, delivery and performance
of this Agreement have been duly authorized by all necessary corporate action on
the part of Operator. This Agreement has been duly executed and delivered by
Operator and constitutes the legal, valid and binding obligation of Operator.

12.3 No Violation of Laws or Agreements. The execution and delivery of this
Agreement do not (a) contravene any provision of Operator’s organizational
documents; (b) conflict with or result in a breach of or constitute a default
(or an event which would, with the passage of time or the giving of notice or
both, constitute a default) under any of the terms, conditions or provisions of
any agreement or instrument to which Operator is a party or by which it or any
of its assets may be bound or affected, or any judgment or order of any court or
governmental department, commission, board, agency or instrumentality, domestic
or foreign, or any applicable Law.

12.4 Consents. Operator has obtained all consents, licenses, approvals and
authorizations of, or registration or filing with, any person, including any
governmental authority or other regulatory agency, that are required in
connection with the execution and delivery of this Agreement or the performance
by Operator of its obligations hereunder.

13. Owner’s Representations. Owner hereby represents and warrants as follows:

13.1 Organization. Owner is a limited liability company, duly organized and
validly existing under the laws of the State of Texas. Owner has all requisite
power and authority to own or lease its properties and assets as now owned or
leased, to carry on its business as and where now being conducted and to enter
into this Agreement, and perform its obligations hereunder.

13.2 Authorization and Enforceability. The execution, delivery and performance
of this Agreement have been duly authorized by all necessary action on the part
of Owner. This Agreement has been duly executed and delivered by Owner and
constitutes the legal, valid and binding obligation of Owner.

13.3 No Violation of Laws or Agreements. The execution and delivery of this
Agreement do not, and the consummation of the transactions contemplated by this
Agreement and the compliance with the terms, conditions and provisions of this
Agreement by Owner will not (a) contravene any provision of Owner’s
organizational documents; (b) conflict with or result in a breach of or
constitute a default (or an event which would, with the passage of time or the
giving of notice or both, constitute a default) under any of the terms,
conditions or provisions of

 

- 11 -



--------------------------------------------------------------------------------

any agreement or instrument to which Owner is a party or by which it or any of
its assets may be bound or affected, or any judgment or order of any court or
governmental department, commission, board, agency or instrumentality, domestic
or foreign, or any applicable Law.

13.4 Consents. No consent, approval or authorization of, or registration or
filing with, any person, including any governmental authority or other
regulatory agency, is required in connection with the execution and delivery of
this Agreement or the performance by Owner of its obligations hereunder.

14. Indemnification.

14.1 By Operator. Operator shall indemnify, save harmless, and defend Owner, its
Affiliates and their respective partners, agents, employees, managers, members,
agents, contractors, subcontractors, Affiliates’ employees, officers, directors,
invitees, successors and controlling persons and those banks and financial
institutions providing financing for the Facility from and against any and all
claims, suits, actions, legal proceedings, fines, demands, liabilities, costs
and expenses of whatsoever kind or character, including, but not limited to
property damage, personal injury and death, and all costs of investigation and
defense including reasonable attorneys’ fees, disbursements and court costs
(collectively referred to herein as “Losses”), to the extent that such Losses
arise out of, relate to, result from or occur wholly or in part by reason of
(a) the gross negligence, fraud or willful misconduct of Operator or its
officers, directors, employees, agents, contractors, subcontractors and invitees
in connection with, or incident to, this Agreement or the performance of
Operator’s obligations hereunder or (b) any materials, equipment, chemicals and
supplies that Operator brings on to the Facility site. Operator will not be
required to indemnify Owner for Losses hereunder to the extent that any such
Losses are caused by Owner or anyone acting on Owner’s behalf or under its
instructions, including, but not limited to suppliers, vendors and the employees
and agents of Owner or any such suppliers or vendors.

14.2 By Owner. Owner shall indemnify, save harmless and defend Operator, its
Affiliates, and their respective agents, employees, managers, members, agents,
contractors, subcontractors, employees, officers, directors, invitees,
successors and controlling persons and those banks and financial institutions
providing financing for the Facility from and against any and all Losses
(including Losses for which Operator is entitled to indemnification pursuant to
Section 5.18 hereof) related to the ownership or operation of the Facility other
than (a) Losses arising out of or relating to the gross negligence or willful
misconduct of Operator or (b) those for which Operator is obligated to indemnify
Owner pursuant to Section 14.1.

14.3 Procedures Relating to Indemnification. In order for a party (the
“indemnified party”) to be entitled to any indemnification from the other party
(the “indemnifying party”) provided for under this Agreement in respect of any
Loss made by any person, firm, governmental authority or corporation against the
indemnified party (a “Third Party Claim”), such indemnified party must notify
the indemnifying party in writing of the Third Party Claim within fourteen
(14) days after receipt by such indemnified party of written notice of the Third
Party Claim; provided, however, that failure to give such notification shall not
affect the indemnification provided hereunder except to the extent the
indemnifying party shall have been

 

- 12 -



--------------------------------------------------------------------------------

actually prejudiced as a result of such failure. Thereafter, the indemnified
party shall deliver to the indemnifying party, within five (5) business days
after the indemnified party’s receipt thereof, copies of all notices and
documents (including court papers) received by the indemnified party relating to
the Third Party Claim.

The indemnifying party will be entitled to participate in the defense of a Third
Party Claim made against an indemnified party and, if it so chooses, to assume
the defense thereof with counsel selected by the indemnifying party; provided,
with respect to such assumption, (a) such counsel is reasonably acceptable to
the indemnified party and (b) the indemnifying party first admits in writing its
liability to the indemnified party with respect to all material elements of such
claim and notifies the indemnified party of its intention to assume such defense
within sixty (60) days of receipt of notice of a Third Party Claim. Should the
indemnifying party so elect to assume the defense of a Third Party Claim, the
indemnifying party will not be liable to the indemnified party for any legal
expenses subsequently incurred by the indemnified party in connection with the
defense thereof. If the indemnifying party elects to assume the defense of a
Third Party Claim, the indemnified party (x) will cooperate in all reasonable
respects with the indemnifying party in connection with such defense, (y) will
not admit any liability with respect to, or settle, compromise or discharge, any
Third Party Claim without the indemnifying party’s prior written consent and
(z) will agree to any settlement, compromise or discharge of a Third Party Claim
which the indemnifying party may recommend and which by its terms obligates the
indemnifying party to pay the full amount of the liability in connection with
such Third Party Claim, which releases the indemnified party completely in
connection with such Third Party Claim and which does not obligate the
indemnified party to take or forbear to take any action.

In the event the indemnifying party shall assume the defense of any Third Party
Claim as provided above, the indemnified party shall be entitled to participate
in (but not control) such defense with its own counsel at its own expense. If
the indemnifying party does not so assume the defense of any such Third Party
Claim, the indemnified party may defend the same in such manner as it may deem
appropriate; provided, that the indemnified party may not settle such claim or
litigation on such terms as the indemnified party may deem appropriate, and the
indemnifying party shall have no obligation to reimburse the indemnified party
for such settlement, until after giving notice of same to the indemnifying party
and the indemnifying party shall have accepted the terms of the settlement set
forth therein or failed to object to such settlement terms within thirty
(30) days of such notice.

15. Insurance Coverage.

15.1 Owner. Owner shall be responsible to maintain insurance coverages
appropriate for ownership and operation of the Facilities.

15.2 Operator. Operator shall provide and maintain the insurance coverages
described in the attached Exhibit C to this Agreement.

16. Engagement of Third Parties. Operator may engage such persons, corporations
or other entities (including Affiliates of Operator) as it deems advisable for
the purpose of performing or

 

- 13 -



--------------------------------------------------------------------------------

carrying out any of the obligations of Operator under this Agreement, provided
that Operator remains responsible for all of its obligations under this
Agreement.

17. Limitation of Liability.

17.1 General Limitation. Notwithstanding anything else to the contrary set forth
herein, and except for the indemnification obligations of the Owner under
Section 5.18, the aggregate liability of Operator with respect to claims of
Owner arising out of the performance or non-performance by Operator of services
or any other obligations under this Agreement, whether based on contract,
warranty, indemnity, tort (including negligence), strict liability or otherwise,
shall in no event exceed, during any calendar year, $25,000.

17.2 Limitation of Liability to Third Parties. This Agreement is intended solely
for the benefit of the parties and their respective successors and permitted
assigns and is not intended to, and shall not, confer any rights or benefits on
any third party. Without limiting the foregoing, under no circumstance shall the
terms hereof be deemed to make Operator directly responsible to third parties
for any penalties or other liabilities payable under the Authorizations.

17.3 No Special, Indirect or Consequential Damages. Neither Operator nor Owner
will be liable to the other for any special, punitive, exemplary, indirect or
consequential damages arising in connection with this Agreement, whether based
on breach of contract, tort (including negligence), strict liability or
otherwise including but not limited to loss of profits or revenues on services
not performed, loss of use of the other party’s facilities, loss of use of
nonperformance of an obligation imposed under this Agreement. Owner acknowledges
and agrees that this limitation shall apply to any claim for indemnification
under Section 14.1 of this Agreement. The provisions of this paragraph shall
survive the termination or expiration of this Agreement.

17.4 No Liability for Latent Defects. Notwithstanding any provision herein to
the contrary, Operator shall not be responsible or liable for any penalties,
costs, losses, damages, liabilities or expenses or for any loss of profits or
revenue incurred by Owner under this Agreement to the extent caused by latent
defects in equipment provided as part of the services under this Agreement
(whether or not supplied by Operator).

18. Termination.

18.1 Termination for Breach. If either party fails to perform any obligation
under this Agreement, or otherwise breaches any provision of this Agreement and
has not cured such default or breach within thirty (30) days after being
notified thereof (or, if the default or breach is such that its cure cannot be
effected within thirty (30) days, then if appropriate steps have not been taken
within such 30-day period that will lead to a cure promptly thereafter), the
non-breaching party may terminate this Agreement by giving thirty (30) days’
prior written notice at any time within sixty (60) days after the end of such
30-day period.

18.2 Liability Upon Termination for Breach. If either party terminates this
Agreement under Section 18.1, the breaching party shall, in addition to
reimbursing the non-breaching party for all amounts due for equipment and
supplies procured and services rendered hereunder, shall

 

- 14 -



--------------------------------------------------------------------------------

reimburse the non-breaching party for its direct costs of termination, which
shall include (without any double counting) all reasonable costs and expenses of
Operator moving out or being removed from the Facility.

18.3 Remedies at Law and in Equity. Nothing in this Section 18 shall be deemed
to limit in any way any rights or remedies which either party may have, at law
or in equity, for any breach of this Agreement by the other party, except that a
party’s damages shall be limited in accordance with Section 17, and, with
respect to termination for breach within one (1) year of the effective date of
this Agreement, they shall also be limited to reimbursement as provided in
paragraph 18.2.

19. Access to Facility. Operator and its agents and employees shall have full
and free access at all times to the Facility to provide services under this
Agreement or otherwise to inspect the Facility. Both the Owner and Operator
invitees shall have the right at any reasonable time to inspect the Facility.
Owner shall have the right to inspect the private financial books and records of
Operator which relate to the Facility and which may be located therein, in
accordance with the provisions of Section 5.16 of this Agreement.

20. Past Due Amounts. Any amounts owing to Operator under this Agreement which
are not paid by the date due hereunder shall accrue interest at a rate equal to
the lesser of (i) the prime rate, as reported from time to time by The Wall
Street Journal, plus two percent (2%) or (ii) ten percent (10%).

21. Notices. Unless otherwise specified herein, any notice required or permitted
under this Agreement shall be in writing and shall be valid and sufficient if
transmitted by messenger, courier service, facsimile or first class certified
mail postage prepaid addressed to the other party as follows:

 

If to Operator:      Microgy O&M, LLC      c/o Environmental Power Corporation
     One Cate Street, 4th Floor      Portsmouth, NH 03801      FAX: (603)
431-2650      Attention: General Counsel With a copy to:      Pierce Atwood LLP
     One New Hampshire Avenue, Suite 350      Portsmouth, NH 03801      FAX:
(603) 433-6372      Attention: Scott Pueschel, P.C. If to Owner:      [Microgy
Project Entity] (prior to a      c/o Environmental Power Corporation Triggering
     One Cate Street, 4th Floor Event)      Portsmouth, NH 03801      FAX: (603)
431-2650      Attention: General Counsel

 

- 15 -



--------------------------------------------------------------------------------

Any party may change such address by notice given to the other parties in the
manner set forth above. All notices shall be effective (i) if sent by messenger
or courier service, when delivered, (ii) if sent by mail, two days after
posting, and (iii) if sent by facsimile, when sent (provided that, if sent by
facsimile, a duplicate copy thereof is promptly sent by mail); provided that if
a provision hereof specifies that a period shall be measured by a fixed number
of days after receipt of a notice, notice shall be effective when received,
irrespective of the means of delivery.

22. Further Assurances. Operator and Owner agree to perform such further acts
and execute and deliver any documents as may be reasonably required by any
provision of this Agreement.

23. Dispute Resolution.

23.1 General. In the event of any dispute between the parties to this Agreement,
the parties shall use good faith efforts to resolve such dispute. If the dispute
cannot be so resolved, the dispute shall be resolved by a representative of
senior management of Environmental Power Corporation (“EPC”) so long as both
parties are under the control of EPC, and if not then the dispute shall be
submitted to binding arbitration. Such arbitration shall be conducted by a
single arbitrator (the “Arbitrator”) in accordance with the Commercial Rules of
the American Arbitration Association (the “AAA”). The parties shall commence the
arbitration by jointly filing a written submission with the Tarrant County,
Texas, office of the AAA in accordance with Commercial Rule 5 (or any successor
provision).

23.2 Award by Arbitrator. Any award rendered by the Arbitrator shall be final,
conclusive and binding upon the parties, and judgment thereon may be entered and
enforced in any court of competent jurisdiction, provided that the Arbitrator
shall have no power or authority to (i) award damages in excess of the portion
of any damages originally claimed in connection with such dispute, (ii) award
multiple, consequential, punitive or exemplary damages, or (iii) grant
injunctive relief, specific performance or other equitable relief.

23.2 Costs and Expenses. In connection with any arbitration proceeding pursuant
to this Agreement, each party shall bear its own costs and expenses, except that
the fees and costs of the AAA and the Arbitrator, the costs and expenses of
obtaining the facility where the arbitration hearing is held, and such other
costs and expenses as the Arbitrator may determine to be directly related to the
conduct of the arbitration and appropriately borne jointly by the parties (which
shall not include any party’s reasonable attorneys’ fees or costs, witness fees,
if any, costs of investigation and similar expenses) shall be shared equally by
the parties to such proceeding.

24. Force Majeure. Neither party shall be deemed in breach of its obligations
under this Agreement because of any delay or failure in the performance of such
obligations to the extent such delay or failure is due to circumstances beyond
the reasonable control of Operator, including but not limited to acts of God;
weather conditions; strikes or other labor difficulties; war; terrorism; riots;
earthquakes; public disturbances; epidemics; requirements, actions or failures
to act on the part of federal, state or local governmental authorities; acts of
any other party; accident; fire; or damage to, loss of right to or destruction
or breakdown of necessary

 

- 16 -



--------------------------------------------------------------------------------

facilities not directly caused by the negligence, gross negligence or willful
misconduct of the affected party (such causes hereinafter called “Force
Majeure”); provided that; (a) within forty-eight (48) hours of the occurrence,
or as soon thereafter as practicable, the affected party gives notice describing
the particulars of the occurrence; (b) the suspension of performance is of no
greater scope and of no longer duration than is required by the Force Majeure;
(c) affected party uses commercially reasonable efforts to remedy its inability
to perform; and (d) when the affected party is able to resume performance of its
obligations under this Agreement, it shall give notice to that effect. No event
of Force Majeure shall delay or excuse the performance by either party of any
payment obligation arising hereunder.

25. Proprietary Technology. Owner understands that Operator (or one or more of
its Affiliates) is the owner of a license from Danish Biogas Technology, A.S.
(“DBT”) granting Operator and its Affiliates significant and valuable
intellectual property rights in the technology used in certain portions of the
Facility (the “License”). Owner represents, warrants and covenants that neither
it nor its employees, agents or assignees will reverse-engineer, analyze,
evaluate, investigate, decompile or otherwise attempt to ascertain the chemical
compositions, mechanical operations, software programming, hardware components,
engineering know-how or functionality of those portions or elements of a
Facility that incorporate DBT’s proprietary technology or any of Operator’s
ancillary technologies. Owner agrees that it will honor all reasonable security
measures and access restrictions imposed by Operator or DBT from time to time to
protect its intellectual property rights in the technology at the Facility.
Without limited the foregoing obligations, Owner agrees that all information
regarding the mechanical operations, software programming, hardware components,
engineering know-how or functionality of the Facility based on or derived from
the technology which is the subject of the License (“Proprietary Information”)
is confidential and proprietary to Operator and DBT. Owner will not disclose any
Proprietary Information to any person or entity or use the same for any purposes
(other than in the exercise of its rights and performance of its obligations
under this Agreement and the operation of the Facility), unless and until such
Proprietary Information has become public knowledge without fault by Owner.
Notwithstanding the foregoing, Owner may disclose Proprietary Information to the
extent that it is compelled to do so by law or legal process (including, without
limitation, in connection with obtaining or maintaining any permit), provided
that the Owner gives Operator prior written notice of its intention to make such
a disclosure and affords Operator an opportunity to seek confidential treatment
or an appropriate protective order for such Proprietary Information. Owner
acknowledges that a violation of this Section 25 would cause irreparable harm to
Operator, its Affiliates and DBT and that money damages alone would be
insufficient to compensate Operator, its Affiliates or DBT for such harm.
Accordingly, in addition to any other remedies they may have at law or in
equity, Operator, its Affiliates and DBT shall be entitled to temporary and
permanent injunctive relief, including temporary restraining orders, preliminary
and permanent injunctions and orders of specific performance to enforce the
obligations of this Section 25 without the necessity of proving actual damages
or posting a bond.

 

- 17 -



--------------------------------------------------------------------------------

26. General Provisions.

26.1 Governing Law. This Agreement shall be governed by and construed under the
laws of the State of Texas, excluding choice-of-law provisions which would
direct the application of the laws of another jurisdiction.

26.2 Counterparts; Facsimile Signatures. This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one instrument. This Agreement may be executed
by facsimile signatures.

26.3 Headings. Titles and headings of the sections of this Agreement are for
convenience of reference only and do not form a part of and shall not in any way
affect the interpretation of this Agreement.

26.4 Amendment. No modification or amendment of this Agreement shall be valid
unless in writing and executed by all parties to this Agreement.

26.5 Assignment. No party hereto shall assign or otherwise convey any of its
rights, titles or interests under this Agreement without the prior written
consent of the other parties hereto (which consent shall not be unreasonably
withheld or delayed); provided, however, that without any such consent, any
party hereto or its respective successor or permitted assignee may assign any or
all of its rights, titles and interests hereunder to:

(a) any person, corporation, bank, trust, company, association or other business
or governmental entity as security in connection with obtaining or arranging
financing for such party in connection with the Facility; or

(b) any person, corporation, bank, trust, company or other business or
governmental entity in order to enforce any security assignment described in
(a) above; or

(c) any person, corporation or other successor entity (whether by merger,
consolidation or sale of substantially all assets) which either is continuing to
conduct or is an Affiliate of any entity which is continuing to conduct a
substantial portion of the business currently being conducted by such party and
its Affiliates; provided, that (i) such entity, together with its Affiliates,
has substantially the same financial wherewithal as such party and its
Affiliates and (ii) such entity agrees to comply with the obligations of such
party hereunder.

Upon each permitted assignment described in this clause (other than in
(a) above) by any party hereto, the assignee of such party shall expressly
assume in writing all of the obligations of such party hereunder. Upon the
request of any party, the other party shall acknowledge in writing any permitted
assignment described in this Section 26.5 and the right of any permitted
assignee to enforce this Agreement against such other party.

 

- 18 -



--------------------------------------------------------------------------------

Unless otherwise agreed by the parties hereto in a separate writing, no
permitted assignment described in this Section 26.5 shall relieve the assigning
party from any of its obligations under this Agreement. However, the assignee
may be required by the assigning party to agree to indemnify and hold harmless
the assigning party from some or all of its obligations under this Agreement.

26.6 Successors and Assigns. This Agreement shall be binding on and inure to the
benefit of the parties hereto and their respective successors and assigns, to
the extent that assignment is permitted under this Agreement.

26.7 Other Persons. Nothing in this Agreement shall be construed to prevent or
prohibit Operator from providing operating services to any other person,
organization or entity.

26.8 Waiver. The waiver of any breach of any term or condition hereof shall not
be deemed a waiver of any other or subsequent breach, whether of like or
different nature.

26.9 Not for Benefit of Third Parties. This Agreement and each and every
provision thereof is for the exclusive benefit of the parties to this Agreement
and not for the benefit of any third party.

26.10 Attorneys’ Fees. If any action or proceeding, including any arbitration
proceeding pursuant to Section 23, is brought by any party to remedy a breach of
this Agreement or to enforce any of its provisions, the prevailing party shall
be entitled to, in addition to any other relief granted in such action or
proceeding, reasonable attorneys’ fees, expenses, disbursements and court costs.

(Signature page follows)

 

- 19 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first set forth above.

 

OWNER: [MICROGY PROJECT ENTITY] By:  

 

Name:  

 

Title:  

 

OPERATOR: MICROGY O&M, LLC By:  

 

Name:  

 

Title:  

 

Signature Page to Facility Operating Agreement



--------------------------------------------------------------------------------

EXHIBIT A

Basic Operating Expenses

Section 1. Definitions.

For the purposes of this Exhibit, the term “Work” means all of Operator’s
operating, maintenance and management services to be provided under this
Agreement.

Section 2. Labor.

Owner shall reimburse Operator for the cost to Operator of wages and salaries
for such time as is devoted to the Work by permanent and temporary employees,
plus an allowance of thirty-eight percent (38%) of such wages and salaries as
compensation to Operator for the cost of payroll insurance and taxes (e.g.,
FICA, SDI, SUI and FUI), workers’ compensation insurance, holidays, vacations,
group medical and life insurance, salary continuation and other employee
benefits. This allowance shall be adjusted each year during the life of this
Agreement to reflect actual statutory changes and other actual changes in
company employee benefits or the cost thereof.

Section 3. Direct Materials and Service Costs.

Costs actually incurred by Operator for supplies, parts, expendable materials
and outside services used in the operation and maintenance of the Facility or
otherwise incurred for or on behalf of Owner in the performance of services by
Operator hereunder. Such costs will include, but not be limited to costs of
subcontractors, materials, spare parts (including spare parts held in
inventory), tools, consumables, utility costs, supplies, taxes (other than
income taxes) and fees, and insurance costs relating to the Facility. Such costs
will also include a reserve amount collected for future equipment overhauls
which Operator anticipates will be necessary in connection with future operation
and maintenance of the Facility.

 

C-1